Citation Nr: 0807218	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran petitioned to reopen his 
claim of entitlement to service connection for PTSD in May 
2003.  The September 2003 rating decision reopened the 
veteran's claim, but denied the claim on the merits.  The 
veteran participated in a Board video conference hearing with 
the undersigned Veterans Law Judge in May 2005.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

In March 2006, the Board, pursuant to Barnett v. Brown, 83 F. 
3d 1380, 1383 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed.Cir. 2001); see also, Butler v. Brown, 9 Vet. 
App. 171 (1996), reopened the veteran's claim and denied it 
on the merits.  The veteran subsequently appealed this denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, the Court granted the joint motion 
for remand by the parties.  The veteran's claim is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the veteran's claims file and the joint motion 
for remand by the Court, the Board has determined that 
additional development is required prior to the 
readjudication of the veteran's claim.

As noted in the joint motion for remand, VA must obtain any 
medical records associated with the veteran's claim that he 
was awarded Social Security Administration disability 
benefits.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 
(1990), the RO/AMC should obtain all records associated with 
such determination.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a 
negative response if records are not 
available.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



